899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold J. JENKS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3616.
United States Court of Appeals, Sixth Circuit.
April 11, 1990.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, PAUL V. GADOLA, District Judge.*
PER CURIAM.


1
Petitioner appeals an order of the district court denying his motion to vacate his sentence, brought pursuant to 28 U.S.C. Sec. 2255.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying petitioner's motion.


3
As the reasons why the motion should be denied have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the Order of the district court is affirmed upon the reasoning set out in the Report and Recommendation of the United States Magistrate, dated May 3, 1989.



*
 The Honorable Paul V. Gadola, Judge, United States District Court for the Eastern District of Michigan, sitting by designation